Citation Nr: 0333412	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for Alzheimer's 
disease.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for hair loss, 
secondary to herbicide or radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1969 (confirm), including service in Vietnam.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.  The 
rating decision on appeal also granted service connection for 
dermatophytosis of the groin, with a noncompensable 
evaluation.  A January 2003 rating decision increased the 
initial evaluation for this disability to 10 percent.  During 
a hearing at the RO earlier that month, the veteran said that 
he would be satisfied with a 10 percent evaluation for that 
disability.  He has not submitted a notice of disagreement 
with the 10 percent evaluation.  Accordingly, this issue is 
not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
Parkinson's disease; the earliest post-service medical 
records pertaining to Parkinson's disease are dated decades 
after the veteran's separation; and there is no medical 
evidence linking the veteran's post-service Parkinson's 
disease to his service.

3.  The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
Alzheimer's disease; the earliest post-service medical 
records pertaining to dementia are dated decades after the 
veteran's separation; and there is no medical evidence 
linking the veteran's post-service dementia to his service.

4.  The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to 
coronary artery disease; post-service medical records are 
negative for coronary artery disease for approximately 15 
years after service; and the preponderance of the evidence 
demonstrates that the veteran's post-service coronary artery 
disease is not linked to his service.

5.  The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to an 
inservice injury of the low back; the earliest post-service 
medical records pertaining to low back complaints are dated 
decades after the veteran's separation; and there is no 
medical evidence linking the veteran's post-service low back 
complaints to his service or any injury incurred therein.

6.  The veteran's hair loss was first shown many years after 
service and there is no competent medical evidence providing 
a causal link between the veteran's current hair loss and any 
incident of active duty, to include exposure to herbicides or 
radiation.


CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

2.  Service connection for Alzheimer's disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

3.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

4.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

5.  Service connection for hair loss, secondary to herbicide 
or radiation exposure, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  
The caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the 
November 2001 rating decision, the June 2002 statement of the 
case (SOC) and the February 2003 supplemental statement of 
the case (SSOC) adequately informed him of the information 
and evidence needed to substantiate his claim.  The Board 
finds that correspondence sent to the veteran in March 2001 
and January 2002, as well as the June 2002 SOC, informed him 
of the VCAA and its implementing regulations, including that 
VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The RO also informed him of the VCAA during an 
April 2001 telephone conversation.  Thus, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records.  The RO asked the veteran for additional 
evidence or information in the correspondence dated in March 
2001 and January 2002.  The veteran has not indicated there 
are additional service or post-service medical records 
available to substantiate his claim.  During the April 2001 
telephone conversation, he stated that there was no 
additional evidence, other than that previously reported, 
that was pertinent to his claim.  In March 2003 
correspondence, the veteran said that he had no additional 
evidence to submit.

As to any duty to provide an examination and/or obtain an 
opinion addressing the question of whether the claimed 
disabilities began during or are causally linked to service, 
the Board notes that in the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal.  The veteran's service 
medical records are negative for complaints, symptoms, 
findings or diagnoses pertaining to Parkinson's disease, 
Alzheimer's disease, coronary artery disease, low back 
disability and hair loss secondary to herbicide or radiation 
exposure.  The veteran's post-service medical records are 
negative for the claimed conditions for many years after his 
separation from service.  Under these circumstances, there is 
no duty to provide an examination or opinion with regard to 
the claim on appeal.  Id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

In May and July 2003, after the RO's most recent 
adjudication, the veteran submitted additional correspondence 
to the RO.  The Board received this correspondence in June 
2003 and August 2003, respectively.  The correspondence 
consisted only of additional contentions and did not include 
any additional evidence.  As a result, the Board finds that 
adjudication of the veteran's claims by the Board at this 
time is proper.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  See Disabled American Veterans, et al. (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(explaining that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a)); and 
VAOPGCPREC 1-2003 (explaining that the DAV decision does 
prohibit the Board from rendering a final decision based upon 
newly obtained evidence without the appellant's first waiving 
initial consideration of any such evidence by the RO).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in DAV, supra.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In the instant case, the Board finds that appellate review of 
this case is appropriate, despite the Federal Circuit's 
decision in PVA.  The March 2001 correspondence and the June 
2002 SOC informed the veteran of a 30-day period in which to 
submit new evidence.  The January 2002 correspondence 
informed the veteran of an approximately 60-day period in 
which to submit new evidence.  However, the veteran has been 
requested and has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available on several occasions during the more than three 
years since he filed his claim.  The October 2002 VA Form 9 
and the June 2003 written brief presentation fail to identify 
any sources of additional outstanding evidence, or indicate 
that he was in the process of obtaining additional evidence.  
In March 2003 correspondence, the veteran requested expedited 
submission of his appeal to the Board and stated that he had 
no additional evidence to furnish and did not desire to wait 
for a 60-day due process period to expire.  The April 2003 VA 
Form 646 certifies that the veteran desired appellate review 
on the evidence then of record and fails to identify any 
sources of additional outstanding evidence, or indicate that 
he was in the process of obtaining additional evidence.  It 
is clear that there is no additional relevant evidence that 
has not been obtained and that the veteran desires the Board 
to proceed with its appellate review.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran has offered numerous contentions in support of 
his claim in various pieces of correspondence and during a 
January 2003 personal hearing at the RO.  For the sake of 
clarity, the Board will address them together.  

The veteran states that he did not receive treatment for 
Parkinson's disease or Alzheimer's disease during service, 
and was not diagnosed with them until the late 1990's.  The 
veteran states that he did not receive treatment during 
service for any heart condition, and was not diagnosed with 
one until the mid-1980's.  He asserts that a Dr. G. has 
opined in writing that the veteran's heart disease is related 
to his service.  The veteran reports that he does not 
remember any in-service low back injury.  He asserts that he 
did experience some pain and performed heavy lifting but 
never sought any treatment and there is no corresponding 
documentation.  The veteran notes that he did not remember 
seeking any treatment after separation in 1969.  Finally, the 
veteran reports that his hair loss began in the early 1970's.  
He points out that he has brothers of a similar age who have 
no hair loss.  He reports that when he asked VA physicians 
about his hair loss, they laughed at him and said it was 
normal.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records (including a June 1967 
medical examination report, a June 1967 report of medical 
history, an October 1968 report of medical history, an 
October 1968 medical examination report, an October 1968 EKG 
report, a February 1969 EKG report, a February 1969 
retirement medical examination report, and a February 1969 
retirement report of medical history) are negative for 
complaints, symptoms, findings or diagnoses relating to any 
of the veteran's claimed conditions.

The sole post-service private medical records are dated from 
October 1995 to October 2002, and document Parkinson's 
disease, dementia and coronary artery disease.  In an October 
2002 statement, K.C.G., M.D., stated that the veteran had 
been under his care since 1985; had undergone multiple aorto 
(sic) coronary bypass surgery in 1989; was later found to 
have more blockages; and his heart condition was related to 
military service.  The sole post-service VA treatment records 
are dated from February 1999 to September 2001, and 
demonstrate that the veteran had Parkinson's disease, low 
back pain on movement, coronary artery disease and male 
pattern baldness.  

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular-renal 
disease and organic diseases of the nervous system and tumors 
of the brain, will be presumed to have been incurred during 
service, if manifested or aggravated to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §3.309; 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for each of the claimed disabilities.  

Turning to the veteran's claim for service connection for 
Parkinson's disease and Alzheimer's disease, the Board 
observes that the record is negative for pertinent 
complaints, symptoms, findings or diagnoses during service, 
within one year of service, or until decades after service.  
Although the post-service medical records note dementia, they 
do not specifically diagnosis the veteran with Alzheimer's 
disease.  Moreover, there is no medical evidence showing a 
nexus or link between the veteran's current Parkinson's 
disease and Alzheimer's disease (or dementia) and his 
service.  Ideally, such an opinion would be based on a review 
of the record.  As a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  Thus, the 
veteran's own assertions do not constitute competent medical 
evidence in support of his claim.  Therefore, service 
connection may not be granted on a direct or presumptive 
basis for Parkinson's disease.  38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309.

Turning to the veteran's claim for service connection for 
coronary artery disease, the Board notes that the record is 
also negative for pertinent complaints, symptoms, findings or 
diagnoses during service, within one year of service, or 
until approximately 15 years after service.  The Board 
recognizes Dr. G.'s opinion that the veteran's coronary 
artery disease is related to military service.  However, this 
opinion is conclusory and does not purport to be based on a 
review of the veteran's service medical records.  It does not 
provide a rationale or refer to any specific findings in the 
veteran's treatment records.  In fact, it appears to be based 
solely on a history provided by the veteran.  As such, it is 
not probative or material to the etiology of the veteran's 
coronary heart disease.  See Reonal v. Brown, 5 Vet.App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet.App. 474 (1993).  The 
Board finds that Dr. G.'s opinion is outweighed by the fact 
that the veteran's coronary artery disease was first 
indicated approximately 15 years after the veteran's service.  
Maxson, supra.  The veteran's own assertions do not 
constitute competent medical evidence in support of his 
claim.  Espiritu, supra.  Therefore, service connection may 
not be granted on a direct or presumptive basis for coronary 
artery disease.  38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309. 

Regarding the veteran's claim for service connection for a 
low back disability, the Board observes that the record is 
negative for pertinent complaints, symptoms, findings, 
injuries or diagnoses during service, within one year of 
service, or until decades after service.  Although the post-
service medical records note low back pain, they do not 
provide any underlying diagnosis.  Moreover, there is no 
medical evidence showing a nexus or link between the 
veteran's current low back pain and his service.  Ideally, 
such an opinion would be based on a review of the record.  
The veteran's own assertions do not constitute competent 
medical evidence in support of his claim.  Espiritu, supra.  
Therefore, service connection may not be granted for a low 
back disability.  38 C.F.R. §§ 3.303 and 3.304. 

In connection with the veteran's claim for service connection 
for hair loss, based on exposure to herbicides, the Board 
observes that in addition to the general rules of service 
connection cited above, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  Although HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, hair 
loss is not one of the identified diseases.  38 C.F.R. § 
3.309(e).  The Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Thus, 
presumptive service connection based on herbicide exposure is 
not warranted for the veteran's hair loss.  38 C.F.R. 
§§ 3.307 and 3.309. 

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

In this case, the veteran's service medical records are 
negative for hair loss.  The record is also negative for any 
medical evidence showing a nexus or link between the 
veteran's current hair loss and herbicide exposure during his 
service, such as a medical opinion linking them.  As a 
layperson, the veteran's own assertions are not material to 
his claim.  Espiritu, supra.  Therefore, direct service 
connection for hair loss based on herbicide exposure is not 
warranted.  38 C.F.R. §§ 3.303 and 3.304. 

In connection with the veteran's claim for service connection 
for hair loss, secondary to radiation exposure, the Board 
observes that service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by several different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service-
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2003).  
Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  In 
the present case, as hair loss is not one of the identified 
cancers or radiogenic diseases, presumptive service 
connection based on exposure to radiation is not warranted.  
38 C.F.R. §§ 3.307, 3.309 and 3.311. 

In addition, even if the claimed disability is not listed as 
a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee, supra.  In this case, however, as noted above, the 
veteran's service medical records are negative for hair loss.  
The record is also negative for any evidence of in-service 
exposure to radiation, as well as any medical evidence 
showing a nexus or link between the veteran's current hair 
loss and in-service radiation, such as a medical opinion 
linking them.  As a layperson, the veteran's own assertions 
are not material to his claim.  Espiritu, supra.  Therefore, 
direct service connection for hair loss based on exposure to 
radiation is not warranted.  38 C.F.R. §§ 3.303 and 3.304. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for Parkinson's disease is denied.

Service connection for Alzheimer's disease is denied.

Service connection for coronary artery disease is denied.

Service connection for a low back disability is denied.

Service connection for hair loss, secondary to herbicide or 
radiation exposure is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



